Citation Nr: 0307739	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant had service in the Army National Guard, to 
include a period of active duty for training (ACDUTRA) from 
August 15, 1983 to October 4, 1983.  

The case initially came to the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied service connection for head trauma 
and bilateral hearing loss.  

In an April 1999 the Board denied service connection for 
residuals of head trauma and remanded the issue of service 
connection for bilateral hearing loss for further 
development.  The case was returned to the Board in May 2002, 
and the Board then undertook additional development in July 
2002.  The case is ready for final appellate disposition.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss existed prior to 
his brief period of ACDUTRA August to October 1983.

2  The preservce bilateral hearing disability did not undergo 
a chronic increase in severity beyond normal progression 
during ACDUTRA.


CONCLUSION OF LAW

The preservice bilateral hearing loss was not aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 
3.306, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's service medical records show that he had an 
audiometric test upon entering the Army National Guard in 
April 1983 that shows the following results:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
15
10
15
15
LEFT
5
15
10
15
10
10

On September 6, 1983, the appellant was seen at the 
dispensary for complaints of hearing loss for 1 month.  He 
was referred to an audiological clinic.  Testing showed:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
75
65
65
75
LEFT
10
15
70
70
65
70

It was remarked that the appellant had profound high 
frequency hearing loss bilaterally.  On the September 1993 
report of an Entrance Physical Standards Board (EPSBD) 
proceedings it was noted that that the appellant had worked 
in a machine shop for 4 years and exhibited poor hearing in 
basic training.  The medical doctor who presented the 
findings recommended that the appellant be discharged from 
service for not meeting the standards for enlistment.  

In April 1997 the appellant filed a claim for service 
connection for hearing loss secondary to head trauma.  

In January 1998 copies of notices from the appellant's 
employer were received.  These records show the appellant was 
notified in February 1983 that testing showed that he had a 
problem hearing certain sounds, and that he should use 
hearing protectors.  In February 1984, it was remarked that 
the latest hearing check showed that there had been a change 
in his hearing.  It was remarked that he had a problem 
hearing certain sounds, and that he should use hearing 
protectors.  Tests in1985, and 1988 indicated that there had 
been no significant change in his hearing since the preceding 
test.

A December 1983 report of an audiogram, also received in 
1998, notes that the appellant was seen in connection with a 
disability determination.  It was noted that that he had been 
discharged from the Army when it was discovered that he had 
significant hearing loss.  The appellant indicated that his 
hearing loss had gradually occurred over a number of years, 
and that he had worked around loud noises for 6 years.  The 
impression was mild to moderately severe sensorineural 
hearing loss, bilaterally.  

On an August 1999 VA audiological examination, the doctor 
reviewed the appellant's claims file and examined the 
appellant.  He concluded that the appellant's hearing loss 
was due to severe chronic noise exposure prior to service and 
could not be related directly or indirectly to any history of 
head injury.  

The VA doctor who examined the appellant in August 1999 
reviewed the appellant's claims file again in January 2003.  
He noted that the April 1983 examination for entrance into 
the National Guard was conducted by a Dr. M. G. at a private 
clinic.  A telephone call to the clinic confirmed that Dr. G. 
was not a certified audiologist, that there was no 
audiologist on the staff at the Clinic, and that there was no 
certified audiologist in the town where clinic was located.  

The VA doctor noted that the appellant had an extensive 
history of noise exposure prior to service and that the 
audiological examinations in service were conducted by 
certified audiologists.  The VA doctor concluded that the 
August 1999 VA examination was accurate and the conclusion 
that the appellant's hearing loss occurred prior to service 
and was not made worse by service was correct.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The regulatory changes for 3.156(a) 
(new and material claims) and second sentence of 3.159(c) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.

First, the VA informed the appellant of information and 
evidence needed to substantiate and complete a claim in the 
statement of the case, supplemental statements of the case, 
and the April 1999 Board remand.  In November 2002 
correspondence from the RO, he was informed of the pertinent 
regulations and the VCAA and what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Secondly, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the VA has obtained all records identified by the 
appellant.  The service medical records have been obtained, 
and there are VA examinations on file with an opinion 
concerning the etiology of the bilateral hearing loss.  The 
Board concludes that the requirements of the VCAA have been 
satisfied.

Generally service connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service."  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. § 3.1(d) (2002).  "Active military, naval, and air 
service" is defined, in part, as active duty, and any period 
of active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  According 
to some medical authorities, the threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155 (1993).

The first aspect of the claim to be determined is whether the 
hearing loss existed prior to entrance into ACDUTRA.  In this 
regard, in view of the appellant's National Guard service, 
the presumption of soundness on enlistment is not applicable 
in this situation.  The audiological evaluation conducted the 
April 1983 entrance examination showed that hearing was 
within the range of normal limits.  However, the records 
associated with the appellant's employment reflect that 
testing in February 1983, prior to service, indicated hearing 
problems.  The service medical records reflect hearing loss 
was initially found on September 6, 1983, approximately 3 
weeks after entrance.  At that time profound hearing was 
diagnosed and it was stated that it existed prior to service.  
Furthermore, a history recorded in December 1983 in 
connection with an audiological examination for a disability 
determination reflects that the appellant stated that his 
hearing loss had occurred over a number of years and that he 
worked around loud noises for 6 years.  Also, the VA 
physician in January 2003 after reviewing the evidence found 
that the appellant's hearing loss existed prior to service.  
The Board finds that the preponderance of the evidence does 
show the bilateral hearing loss was present when the veteran 
entered ACDUTRA.

Therefore, the next issue is whether the preservice bilateral 
hearing loss underwent a chronic increase in severity beyond 
natural progression. during ACDUTRA.  As previously indicated 
the April 1983 audioloical examination showed that the 
hearing was within normal limits.  However the VA examiner in 
January 2003 questioned the accuracy of the test findings 
based on the fact that he was unable to confirm that the 
examination was conducted by an audiologist.  Furthermore the 
examiner rendered an opinion that the preservice hearing loss 
was not made worse by service.  Additionally, the service 
medical records reflect no complaint or finding relative to 
noise exposure or head trauma.  Also, as previously indicated 
it was determined during service that the profound hearing 
loss shown in September 1983 pre-existed service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim for service connection for hearing loss and 
the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

